Citation Nr: 1013692	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  02-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a rash on the entire 
body.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Since the issuance of the February 2010 supplemental 
statement of the case (SSOC), the Board has received written 
statements from the Veteran's family and a friend who served 
in the Army with him, which were not accompanied by a waiver 
of the appellant's right to initial RO consideration.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008). However, as this decision 
constitutes a full grant of the benefits requested by the 
Veteran, there is no prejudice to the Veteran in proceeding 
with appellate review.


FINDING OF FACT

The competent evidence of records shows that the Veteran has 
had a continuity of symptomatology related to his rash on the 
entire body since his period of active military service.


CONCLUSION OF LAW

The Veteran's rash on the entire body was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

The Board most recently remanded this claim to the RO via the 
Appeals Management Center (AMC) in February 2009 for further 
notification, development, and readjudication.  Specifically, 
the AMC/RO was requested to make reasonable efforts to obtain 
the Veteran's service treatment records and original claims 
file and, if unable to do so, notify the Veteran and his 
representative that it was unable to obtain those records, 
explain the efforts it made to obtain those records, and 
describe any further action it was going to take with respect 
to the claim.  The AMC/RO was also to request the Veteran's 
assistance in obtaining these records and to advise the 
Veteran that he could submit or identify any evidence that 
might be relevant to his claim.  Additionally, the Board 
directed the AMC/RO to provide the Veteran with appropriate 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) and afford the Veteran with a dermatology examination 
in order to determine the nature and etiology of his skin 
disorder.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). When remand 
orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The RO sent the Veteran a letter in June 2009 asking 
for copies of his service treatment records and other 
relevant evidence pertaining to his claim, sent him a VCAA 
notice letter in April 2009, and afforded him a compensation 
and pension examination in November 2009.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the February 2009 remand.

VCAA

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002), with respect to the Veteran's 
claim, the Board has determined that the evidence supports a 
grant of his claim of entitlement to service connection for a 
rash on the entire body.  Consequently, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the Veteran, and remand for such notice and/or 
development would be an inefficient use of VA time and 
resources.   

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he developed his current skin 
disorder while stationed in Germany in 1974.  More 
specifically, the Veteran testified that he was camping on 
top of a mountain during war games maneuvers when he broke 
out "in some kind of just itch all over," and his platoon 
sergeant sent him to the dispensary the next morning.   The 
Veteran further asserts that he has had this problem on a 
persistent basis since 1974.  

The medical evidence of record shows the Veteran currently 
suffers from a skin disorder.  Indeed, although the Veteran's 
claims folder was lost and had to be rebuilt, VA treatment 
records from September 2003 through February 2009 detail his 
disorder.  They indicate that he has had a rash or dry skin 
with symptoms such as itching, irritation, and redness 
throughout the appeal period.  Although at some point the 
Veteran's doctors mentioned a latex allergy related to 
chemicals he used at work, the Veteran also told his doctor 
in September 2003 that his rash began in 1973 or 1974 and a 
note in November 2006 noted an 18-year history.  The 
Veteran's most common diagnosis has been lichenification and 
lichen simplex chronicus, but he has also been diagnosed with 
xerosis, eczema, and prurigo.  

During the course of his appeal, the Veteran underwent two 
compensation and pension examinations.  At the first one, in 
August 2004, the examiner noted a 17-year history of a 
diffuse, pruritic rash involving the Veteran's arms, legs, 
and groin.  The examiner observed lichenified and 
hyperpigmented papules and patches on the Veteran's neck, 
flexor arms, wrists, axillae, legs, and thighs with marked 
xerosis/white scale on his legs and scale on the lateral and 
plantar surfaces of both feet.  He diagnosed the Veteran with 
lichen simplex chronicus/prurigo nodularis but did not 
provide an opinion as to its etiology or relation to service.

The Veteran's next compensation and pension examination 
occurred in November 2009.  The examination report notes that 
the Veteran described a 35-year history of very dry, 
irritated, and burning/itching skin dating back to his 
overseas service in 1974.  The Veteran also told the examiner 
that it has persisted for many years despite several 
different creams and trials of soaps, detergents, and other 
treatments.  The Veteran described his local symptoms as 
itching and burning on his skin all over his body and very 
dry skin.  Upon examination, the examiner observed a 
generalized xerosis that was extensive on the lower 
extremities with some ichthyosiform scale, eczematous patches 
on the Veteran's trunk and extremities, lichenification of 
the forearms and hands bilaterally, and eczematous plaques on 
the Veteran's buttocks.  He diagnosed the Veteran with 
eczematous dermatitis with lichen simplex chronicus in some 
areas before stating that eczema is a common skin disorder 
with many aggravating and alleviating factors, characterized 
by xerosis, pruritus, and scaling eruptions.  He then stated 
that the Veteran denied any history of eczema or eczematous 
dermatitis prior to his time in the service and that either 
allergic or irritant dermatitis may present with similar 
complaints and clinical findings.  The examiner opined that 
the Veteran's disorder is at least as likely as not due to 
service before concluding that he cannot resolve the issue 
without resorting to mere speculation.   

The Board notes that the Veteran's service treatment records 
have been lost and are unavailable.  Additionally, the only 
competent medical opinion states that the Veteran's disorder 
is as likely as not related to service but also states that 
it resorts to mere speculation.  Nevertheless, the Veteran 
testified at his hearing that his rash and skin disorder 
began in 1974 and has persisted ever since.  Finally, the 
Veteran has also submitted two letters dated February 2010 in 
support of his claim.  The first letter, written by his 
mother and signed by his brother and three sisters, described 
how the Veteran never had a rash until he was stationed in 
Germany in 1974 and how he has had the rash ever since.  The 
second letter, written by the Veteran's friend, stated that 
they served in the Army together from February 1972 to 
January 1975 and that they were friends throughout basic 
combat training at Fort Ord, advanced individual training at 
Fort Knox, and on active duty in Fulda, Germany.  According 
to the Veteran's friend, the Veteran never had a rash or skin 
problem until the last few months of their service obligation 
in 1974.  He further stated that, because of his itching, the 
Veteran was placed on light duty and was often left behind to 
pull barracks orderly duty when the unit was deployed.  

The Veteran, his family, and his friend are considered 
competent to report the observable manifestations and 
identify the symptoms of the Veteran's disorder.  Moreover, 
the Board finds their testimony, asserting that the Veteran's 
skin rash had its onset in service and has continued since 
service, credible.  The Board further finds that the 
preponderance of the evidence does not weight against the 
Veteran's claim, and service connection for a rash on the 
body is warranted based on a continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b) (2009).  Thus, the 
Veteran's appeal is granted.  
  

ORDER

Entitlement to service connection for a rash on the entire 
body is granted.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


